Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This action is in response to applicant’s preliminary amendment filed on 08/01/2022. Claims 48-67 are presently pending. Claims 1-47 have been canceled by the Applicant.

Response to Arguments

Applicant's arguments with respect to claims 48-67, submitted on 10/21/2021 have been considered but they are not persuasive are moot in view of the new ground(s) of rejection. 

Applicant’s newly presented independent claims are distinguished from those finally rejected and affirmed by the Board, in the now abandoned parent application 15/750,046, as follows:

New claims recite “future time” instead of “particular time subsequent to the plurality of times”. Examiner respectfully submits that these are one and the same.

New claims recite “predicting” instead of “determining”. Examiner respectfully submits that Smyth discloses determining/ calculating (exemplary example: Col. 13, lines 60-66) the next fixation/ Point of Regard/ gaze by predicting the termination time and the location.

Applicant further argues that “Smyth does not disclose “predicting a point of regard of the use at a future time” (Remarks: page 6, 4th paragraph).

Examiner respectfully disagrees. Smyth discloses (Col. 13, lines 1-28):

The routine 26 detects saccades and predicts fixation end points, as well as separates saccades from pursuit eye tracking of moving targets, and eye blinks. The routine uses an automatic fixation and saccade classification scheme operated in conjunction with a saccadic end point predictor. The classification scheme is a combination of these two methods: the position variance method 26a and the velocity detection method 26b, operated as parallel processing channels. The end point predictor 26c is derived from a knowledge base on the relation between saccade peak velocity and amplitude of movement. The position variance method 26a is based on the expert knowledge that a fixation is characterized by relative immobility with low variance in eye movement, while a saccade is distinguished by rapid change (high variance) in position. In this method, the means and variances are computed for a sliding window of time samples in eye position. The variance of the windowed samples for a fixation is lower than an empirically determined threshold level. When a saccade occurs the variance rises, reaches a peak and then subsides toward the fixation level again. The initiation and termination of a saccade is automatically detected by comparing the position variance to the threshold level determined in an initial calibration process. Furthermore, curve fitting to the variance function is used to make predictions about the future variance values and therefore the time and location of the next fixation. The method has a time lag attributable to the width of the sampling window.

Therefore, Smyth discloses predicting a point of regard of the use at a future time.

Applicant further argues that “Smyth discloses only a single prediction algorithm (for saccades) and fails to disclose “a plurality of prediction algorithms respectively associated with the plurality of eye movement types” as recited in dependent claim 49 or the particular prediction algorithms disclosed in dependent claims 50-52.” (Remarks: page 6, 5th paragraph).

Examiner respectfully disagrees. Smyth does disclose a plurality of prediction algorithms respectively associated with the plurality of eye movement types (e.g. retinal dipole, viewing direction, fixation, saccade, pursuit or blink; See Col. 10, line 1, through Col. 14, line 31; In particular Col. 12, lines 10-15).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 48 recites:
determining gaze data of an eye of a user at a plurality of times
classifying the gaze data of an eye of a user at the plurality of times …
It is not clear if these users are one and the same or different. It is not clear whom the eye belongs to. It is further not clear whom the steps is the claim are applied to.

Claims 49-57 depend on claim 48 and are so rejected.

Claim 58 recites similar features as those of claim 48 and therefore is rejected by the same analysis.

Claims 59-66 depend on claim 58 and are so rejected.

Claim 67 recites similar features as claim 48 and therefore is rejected by the same analysis.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 48-50, 57-60, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al.,  USPN 6,252,989 (hereinafter “Geisler”) in view of Smyth, USPN 5,726,916 (hereinafter “Smyth”).

Regarding claim 48, Geisler discloses a method (Abstract, Fig. 2) comprising:
determining gaze data of an eye of a user at a plurality of times (Fig.2; Col. 2, line 21 through Col. 3, line 13);
determining a point of regard  (gaze location) of the user at a particular time (Col. 2, line 21 through Col. 3, line 13; Col. 6, line 62 through Col. 7, line 55); and
displaying an image at the particular time such that a first part of the image in a first area around the point of regard is displayed according to a first parameter value of an image quality parameter and a second part of the image in at least one second area outside the first area is displayed according to a second parameter value of the image quality parameter (Fig.2; Col. 2, line 21 through Col. 3, line 13; For summary see description of foveated imaging resolution/ quality Col. 1, lines 25-56).

Though Geisler discloses determining the eye position/ point of gaze (regard), he is not explicit in:
classifying the gaze data of an eye of a user at the plurality of times as one of a plurality of eye movement types including a static fixation, a moving fixation, and a saccade;
predicting a point of regard  (gaze location) of the user at a future time based at least in part on the classification.

However, Smyth discloses a method and system for determining point of regard by:

classifying the gaze data of the eye of the user at the plurality of times as one of a plurality of eye movement types comprising a static fixation (Col. 12, lines 10-15), a moving fixation (Col. 12, lines 10-15), and a saccade (Col. 12, lines 10-15, and as detailed in Figs. 1, 5, 6; Col. 11, line 65 through Col. 15, line 53);
predicting a point of regard  (gaze location) of the user at a future time (Col. 13, lines 1-28) based at least in part on the classification (As detailed in Figs. 1, 5, 6; Col. 11, line 65 through Col. 15, line 53).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Geisler with Smyth’s teachings in order to take advantage of one of many well-known techniques using eye/ head tracking to determine region of interest to viewer and present an image satisfactory to the viewer while saving valuable network/ processing resources. 

Regarding claim 49, the system of Geisler and Smyth discloses wherein predicting the point of regard of the user at the future time includes:
selecting a particular prediction algorithm of a plurality of prediction algorithms respectively associated with the plurality of eye movement types based on the classification (Fig. 5, exemplary elements 26, 27, 28; routine 26; Col. 13, line 1 through Col. 14, line 4; Routine 27, Col. 14, lines 5-52; Routine 28; Col. 14, line 55 through Col. 15, line 13; and
predicting the point of regard using the particular prediction algorithm (As detailed in Figs. 1, 5, 6; Col. 11, line 65 through Col. 15, line 53).

Regarding claim 50, the system of Geisler and Smyth discloses wherein, in response to classifying the gaze data of the eye of the user at the plurality of times as a static fixation, predicting the point of regard of the user at the future time (as analyzed with respect to claim 48) comprises:
determining a current point of regard of the user ( as analyzed in claim 48);
determining that a minimum fixation period is not reached (Smyth: Col. 12, line 10 through Col. 14, line31); and
predicting the point of regard of the user at the future time as the current point of regard of the user (Smyth: Col. 12, line 10 through Col. 14, line31).

Regarding claim 57, the system of Geisler and Smyth discloses wherein the image quality parameter is a resolution parameter (Geisler: Col. 1, lines 42-56; Col. 2, lines 39-56).

The device of claims 58-60 recite features similar to and effectuates the method of claims 48-50, respectively, therefore, rejected the same.

The computer program code product of claim 67 recites similar features to and effectuates the method of claim 48, therefore, rejected the same.


Claims 51-52, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler, in view of Smyth, further in view of Hein, USPN 9,239,956 (hereinafter “Hein”).

Regarding claim 51, the system of Geisler and Smyth teaches all elements of the claim  (See Smyth: moving fixation/ pursuit tracking Col 11, line 52 through Col. 12, line 8; Col. 12, lines 51-59; Col. 13, line 44 through Col. 14, line 31) except it is not explicit in:
determining a direction and speed of gaze motion based on the gaze data of the eye of the user at the plurality of times; and
predicting the point of regard of the user at the particular time based on the current point of regard of the user and the direction and speed of gaze motion.

However, Hein discloses a method and system for coding eye and eye movement data by tracking and recording such data (Abstract) and:
determining a direction and speed of gaze motion based on the gaze data of the eye of the user at the plurality of times (Col. 6, lines 53-57; Col. 8, lines 37-52; Col. 9, line 41 through Col. 13, line 8); and
predicting the point of regard of the user at the particular time based on the current point of regard of the user and the direction and speed of gaze motion (Col. 6, lines 53-57; Col. 8, lines 37-52; Col. 9, line 41 through Col. 13, line 8).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Geisler and Smyth with Hein’s teachings in order to improve the speed and computation efficiency thereby reducing the cost while increasing the user satisfaction (See Hein: Col. 2, lines 6-26).

Regarding claim 52, the system of Geisler, Smyth, and Hein discloses wherein, in response to classifying the gaze data of the eye of the user at the plurality of times as a saccade, predicting the point of regard of the user at the particular time (As analyzed with respect to claim 48) comprises:
determining a point of regard of the user during a saccade onset (Col. 6, lines 53-57; Col. 8, lines 37-52; Col. 9, line 41 through Col. 13, line 8);
determining a direction and speed of gaze motion during the saccade onset (Col. 6, lines 53-57; Col. 8, lines 37-52; Col. 9, line 41 through Col. 13, line 8); and
predicting the point of regard of the user at the particular time based on the point of regard of the user during the saccade onset and the direction and speed of gaze motion ((Col. 6, lines 53-57; Col. 8, lines 37-52; Col. 9, line 41 through Col. 13, line 8).

The system of claims 61 and 62 recites similar features to and effectuates the method of claims 51 and 52, respectively, therefore rejected the same.



Claims 53-54 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler, in view of Smyth, further in view of Stafford et al., USPGPUB 2014/0361977 (hereinafter “Stafford”).


Regarding claim 53, the system of Geisler and Smyth is not explicit in wherein predicting the point of regard of the user at the future time includes generating a prediction of the point of regard of the user at the future time based on a first portion of the gaze data and generating an updated prediction of the point of regard of the user at the future time based on a second portion of the gaze data.

However, Stafford discloses a method, system, and a computer program product for image rendering responsive to user actions in head mounted displays (HMD). As HMD needs updating images responsive to the user’s movements it needs to track and update where the user is going to project their gaze (¶ [70]), therefore disclosing predicting the point of regard of the user at the future time includes generating a prediction of the point of regard of the user at the future time based on a first portion of the gaze data and generating an updated prediction of the point of regard of the user at the future time based on a second portion of the gaze data (¶¶ [79], [86]-[87], [94]-[98], [108]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Geisler and Smyth with Stafford’s teachings in order to improve the responsiveness and accuracy in highly dynamic applications such as gaming.

Regarding claim 54, the system of Geisler, Smyth, and Stafford discloses wherein predicting the point of regard of the user at the future time is further based on the image displayed at the future time (Stafford: As user’s head moves, new images are displayed (Figs. 6, 7, 9; ¶¶ [79], [86]-[87], [94]-[98], [108]).

The apparatus of claims 63-64 recite similar features as those of the method claims 55-56, respectively, therefore, rejected by the same analysis.


Claims 55-56 and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler, in view of Smyth, further in view of Eckles, USPGPUB 2010/0054526 (hereinafter “Eckles”).

Regarding claim 55, the system of Geisler and Smyth is silent on determining a size of the first area based on the gaze data of the eye of the user. 

 However, Eckles discloses a method and system for providing and processing the user’s gaze information where it determines a size of the first area based on the gaze data of the eye of the users (¶ [52]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Geisler and Smyth with Eckles’ teachings in order to modify the areas of interest as demanded by the users to match the area to the usage context/ environment.

Regarding claim 56, the system of Geisler and Smyth is not explicit in determining the size of the first area includes:
determining an uncertainty of the gaze data of the eye of the user; and
determining the size of the first area based on the uncertainty.

However, Eckles discloses a method, system, and computer program product code for providing gaze information where such information is enhanced by:
determining an uncertainty of the gaze data of the eye of the user (¶¶ [33]-[35]); and
determining the size of the first area based on the uncertainty (¶¶ [33]-[35]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Geisler and Smyth with Eckles’ teachings in order to more accurately identify and apply user's attention area for optimizing transmission and display of video images.


The apparatus of claims 65-66 recite similar features to and effectuates the method of claims 55-56, therefore rejected the same.






Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES R MARANDI/Primary Examiner, Art Unit 2421